Order of the Supreme Court, New York County, entered August 6, 1979, granting summary judgment to defendant, and the judgment entered thereon on August 13, 1979, both affirmed, without costs. Plaintiff was first employed by defendant on March 15, 1972. On November 14, 1974, he became part of defendant’s international staff. His employment was terminated on February 9, 1978. This action followed. The complaint sets forth three causes of action. The first purports to allege a breach of contract; the second, an alleged violation of the public policy of this State and of the United States; and the final cause is for a claimed violation of defendant’s rights under the First and Fourteenth Articles of Amendment to the Federal Constitution. Defendant’s motion for summary judgment was granted and this appeal followed. We are all in agreement that the second and third causes of action cannot survive the motion (Chin v American Tel. & Tel. Co., 96 Mise 2d 1070, affd 70 AD2d 791, mot for lv to app den 48 NY2d 603; Marinzulich v National Bank of North Amer., 73 AD2d 886). Our dissenting brother is in agreement with us that the first cause is defective in its present form. Nevertheless, he is of the opinion that conceivably a claim may be made out and, accordingly, he would modify to deny summary jdugment on that count and grant leave to replead. We disagree. It is undisputed that plaintiff’s employment was without specific termination date. As such it was termina*554ble at will (Parker v Borock, 5 NY2d 156). The issuance of a manual by the employer, setting forth the conditions of employment, which may unilaterally be amended or withdrawn, does not create an equitable estoppel which would preclude the employer from terminating an employee’s employment except in compliance with the manual. It does not create an obligation on the part of the employer to continue the employment of the employee for life, subject only to the conditions set forth in the manual (Chin v American Tel. & Tel. Co., supra; Marinzulich v National Bank of North Amer., supra), while leaving the employee free to terminate his employment at any time and for any or no reason. We think that the dissent’s reliance upon Brown v American Council of Life Ins. (73 AD2d 533) and Williams v Action for a Better Community (51 AD2d 876) is misplaced. Brown involved the issue of whether the employee, a vice-president of defendant, had the right to rely on a memorandum fixing a specific termination date. In Williams the precise issue here tendered was not raised. There the defendant seems to have agreed that the employee manual imposed a contractual obligation upon it and sought to establish that the discharge was effected in conformity therewith. That case is not authority for the point here urged. Concur— Murphy, P. J., Silverman, Bloom and Lynch, JJ.